UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4065

JERMAINE AMERSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CR-91-258)

Submitted: September 20, 1996

Decided: October 7, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hunt L. Charach, Federal Public Defender, C. Cooper Fulton, Assis-
tant Federal Public Defender, Charleston, West Virginia, for Appel-
lant. Rebecca A. Betts, United States Attorney, Miller A. Bushong
III, Charleston, West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Jermaine Amerson appeals from an order of the district court
revoking his supervised release and sentencing him to the statutory
maximum of two years. Amerson concedes a number of violations of
the conditions of supervised release, including possession of crack
cocaine, but contends that the district court clearly erred in finding
that he possessed crack with intent to distribute. He also argues that
revocation of his supervised release and imposition of the maximum
sentence was an unreasonable response to the less serious violations
he admitted committing. Finding no error, we affirm.

Amerson was previously convicted of possession of crack with
intent to distribute. In the four months following his release from
prison at the end of August 1995, Amerson failed to participate in
required random drug tests on six occasions and tested positive for
cocaine use on three occasions. On December 17, 1995, Amerson was
arrested with about three grams of crack and six grams of marijuana.
He had $1318 in cash in his pocket. The passenger in his car had $500
in cash. Amerson was charged in state court with possession of crack
and marijuana with intent to distribute.

At the revocation hearing, Amerson asked that the court continue
him on supervised release, allow him to participate in a 28-day inpa-
tient drug treatment program, and thereafter place him on home con-
finement with electronic monitoring.1 The government did not oppose
his request. Amerson did not testify, but proffered that the drugs he
possessed when he was arrested were for his personal use only. A
police detective testified that the amount of drugs found on Amerson
was consistent with personal use and that, consequently, the money
initially confiscated from Amerson had been returned to him. How-
ever, the district court questioned the detective's conclusion that the
crack was for Amerson's personal use, particularly when both Amer-
son and his companion were carrying large amounts of cash. The
_________________________________________________________________
1 Amerson waived any argument that this would constitute revocation
of his supervised release.

                    2
court found it equally likely that Amerson had sold some crack just
before his arrest and had a small amount left.

Amerson then proffered that the money he was carrying was for
payment of taxes on his wife's rental property. The court examined
the documents he submitted in support of this explanation, but ulti-
mately found it not credible because the taxes were not due for some
months.2

We first find that, in view of the circumstances of Amerson's
arrest, the district court did not clearly err in finding as a fact that
Amerson possessed crack with the intent of selling it. Amerson's sec-
ond argument also fails. Revocation of Amerson's supervised release
was mandatory given that he illegally possessed a controlled sub-
stance, see 18 U.S.C.A. § 3583(g)(1) (West Supp. 1996), and the
court merely exercised its discretion in sentencing him above the
range set out in USSG § 7B1.4, p.s.3 See United States v. Davis, 53
F.3d 638, 642 (4th Cir. 1995).

The district court's order is therefore affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED
_________________________________________________________________
2 After the money was returned, Amerson's wife used it for car repairs.
3 United States Sentencing Commission, Guidelines Manual (Nov.
1995).

                     3